 


110 HRES 834 IH: Regarding the readiness decline of the Army, Marine Corps, National Guard, and Reserves, and the implications for national security.
U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 834 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2007 
Mr. Ortiz (for himself and Mr. Abercrombie) submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Regarding the readiness decline of the Army, Marine Corps, National Guard, and Reserves, and the implications for national security. 
 
 
Whereas non-deployed Army and Marine Corps units currently in the United States are reporting lower levels of readiness; 
Whereas in order to meet ongoing operational demands, members of the Army and Marine Corps face multiple deployments, extended combat tours, and a limited time at home, which create stress and strain on the service members and their families; 
Whereas faced with these demands, the Army and Marine Corps are experiencing retention and recruiting challenges while trying to meet operational demands and “Grow the Force” initiatives; 
Whereas to address personnel shortfalls, the Army offers inflated bonuses as incentives, and has lowered service standards, to create a higher number of eligible personnel; 
Whereas the inability to offset personnel shortfalls continues to increase the demands and hardship experienced by active-duty military members and members of the Reserve Forces; 
Whereas the high operational tempo of combat operations overseas has decreased the useful life of ground and aviation equipment; 
Whereas the destruction or damage of equipment in battle results in equipment inventory depletion; 
Whereas in order to address equipment shortages, the Army and Marine Corps have drawn from prepositioned war stocks of equipment that are needed to rapidly deploy military units worldwide and are strategically stationed around the world, and plans to restock the equipment drawn are not near-term, thereby hindering the capability of the Army and Marine Corps to rapidly respond to any emerging crisis; 
Whereas equipment is often left behind in theater to support the incoming unit, resulting in severe equipment shortages in the United States for non-deployed units; 
Whereas due to time constraints, many Army units are skipping vital pre-deployment training; 
Whereas due to equipment shortages, Army and Marine Corps units do not train as they fight, instead receiving the necessary force protection and other essential equipment just prior to their deployment or when they arrive in theater; 
Whereas shortened dwell time has negatively impacted the ability of the Army and Marine Corps to provide soldiers and marines with full-spectrum training, possibly limiting the ability of the ground forces to respond to all types of conflict; 
Whereas these training shortfalls increase the personal risk associated with serving in the Army and Marine Corps and limit the ability of service men and women to perform their assigned duties; 
Whereas the National Guard and Reserves have mobilized into an operational backstop to meet Army and Marine Corps active-duty shortfalls and thus are experiencing declining readiness shortfalls in personnel, equipment, and training; 
Whereas the Army Reserve is experiencing a fundamental personnel shortfall in battlefield leaders and is now deploying training brigades because all deployable brigade-level units have been deployed in support of operations in Iraq and Afghanistan; 
Whereas the Nation is accepting an unacceptable amount of risk because the National Guard equipment inventories in the United States are depleted and the Department of Defense has not measured or tracked the National Guard’s readiness for domestic missions, with the result that the National Guard may not be prepared to respond effectively to unexpected terrorist incidents or large-scale natural disasters like Hurricane Katrina; 
Whereas all Army National Guard Brigade Combat Team units have been deployed in support of ongoing operations in Iraq and Afghanistan, and as the Army switches from deploying individual units to whole brigades, at-home time is decreasing, leaving Guardsmen facing multiple deployments that negatively impact families and communities throughout the United States; 
Whereas the Army and Marine Corps are reporting personnel shortfalls; 
Whereas the Army and Marine Corps are reporting equipment shortages; 
Whereas the Army and Marine Corps are reporting training deficiencies; 
Whereas the National Guard and Reserve are experiencing declines in the readiness of personnel, equipment, and training;  
Whereas the readiness of the military is critical to the national security interest of the United States, its citizens, and the integrity of the entire military force; 
Whereas the readiness shortfalls within the Army and Marine Corps pose an immediate risk to the integrity of the military force and the national security of the United States; and 
Whereas section 8, article 1, of the Constitution empowers the Congress To raise and support Armies and To make Rules for the Government and Regulation of the land and naval Forces: Now, therefore, be it; 
 
That it is the sense of the House of Representatives that because serious readiness shortfalls exist within the Army, Marine Corps, National Guard, and Reserves, severely limiting the ability of the ground forces to respond effectively to any contingency or threat, at home or abroad and thus creating a potentially dangerous level of risk to the national security of the United States, Congress should restore and maintain the ground forces at the highest levels of readiness in the interest of national security and to ensure the integrity of the entire military force.  
 
